DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 08/09/2021 Restriction, claims 1-13 were pending and subject to a restriction requirement. 
In the Applicant’s 08/15/2021 Reply, an election was made without traverse. 
Claims 1-13 remain pending. 

Remarks and Amendments
	Claims 1-13 were restricted between Inventions I-III:

    PNG
    media_image1.png
    118
    552
    media_image1.png
    Greyscale

Applicant elected Invention I, claims 1-5, without traverse. The restriction is proper and final. Claims 6-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Rejections
35 U.S.C. 112(b):  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites an “herbal composition obtained from plant for the treatment of metabolic syndromes, comprising administering to a subject a therapeutically effective amount of a composition.” (emphasis added). The preamble indicates the claim is drawn to a composition, however, the body of the claim requires an active step of administration of the composition. Accordingly, it is not clear whether the subject matter intended is a composition or method of using the composition. Dependent claims 2-5 do not rectify the contradictory claim language. 
The Applicant may overcome this rejection by removing the step of administration, “A herbal composition obtained from plant Phaleria nisidai for the treatment of metabolic syndromes
For art purposes, the claims are interpreted strictly as compositions, without the method step of administering the compositions.  
Claim 4 recites the composition of claim 1, wherein the herbal composition is used for adjuvant therapy with hypoglycemic agents.” Claim 5 recites the composition of claim 4 and specifies the hypoglycemic agents. These claims are indefinite, because each is drawn to a composition that is required to be “used for adjuvant therapy with hypoglycemic agents.” Not only do the claims fail to indicate the nature, type, or kind of use, the claims are drawn to a composition, which by definition does not contain active steps. Claims 4 and 5 do not make clear whether the subject matter intended is a composition or method of using the composition.
For art purposes, these claims are interpreted strictly as compositions, without the recited use.

Obviousness-Type Double Patenting:  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-5 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-10 of U.S. Patent Application No. 16/749849 (claims of 08/25/2021). Although not identical, the conflicting claims are not patentably distinct from each other.
Claim 2 of 16/749849 discloses an herbal composition obtained from, inter alia, Phaleria nisidai, and claims 5-10 of 16/749849 teach extracts of Phaleria nisidai. The specification indicates the scope of this composition includes extraction under reflux which is a type of extraction commonly known as decoction. (p. 7). The Phaleria nisidai composition of claims 2 and 5-10 of 16/749849 is indistinguishable from that of present claims 1-5.

35 U.S.C. 101:  Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
Step 1:  Claims 1-5 recite an herbal composition obtained from plant Phaleria nisidai. This composition constitutes a composition of matter, thus, the claim falls into a statutory category of invention under 35 U.S.C. 101. 
	Step 2A1:  Because 1-5 recite a nature-based product limitation (plant Phaleria nisidai), the markedly different characteristics analysis is used to determine if the nature-based products constitute a product of nature exception. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine whether there are markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). If there are no markedly different characteristics, the limitation is a product of nature exception. The characteristics most appropriate for analysis in this case lie in the chemical constituency of the plant Phaleria nisidai.
The courts have emphasized that to show a marked difference, a characteristic of a claimed natural product must be changed as compared to its nature-based counterpart component, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. If there is no or only incidental change in any characteristic, the claimed product lacks markedly different characteristics and is a product of nature exception.
In this case, claims 1, 4, and 5 encompass any herbal composition obtained from plant Phaleria nisidai, not excluding the plant itself. In other words, the broadest reasonable interpretation of claims 1, 4, and 5 includes the plant Phaleria nisidai, and there are no differences between this plant and the plant as it occurs in nature. Thus, claims 1, 4, and 5 are drawn to a judicial exception. Claims 2 and 3 require the composition to be in “extraction form” (claim 2) or “decoction form” (claim 3), these forms indicate an extraction has occurred to isolate certain chemicals from within the plant Phaleria nisidai. Here, the chemical constituency of each extract is determined by its natural plant Phaleria nisidai source. The specification presents no evidence that the claimed natural ingredients possess markedly different characteristics, such as structure or function as compared to their natural counterparts. Rather, the extraction process merely relocates naturally derived chemicals from within a natural source. Thus, the claimed extracts of plant Phaleria nisidai represent judicial exceptions, i.e., nature-based product exceptions. Next, the claims are evaluated to determine whether the claims as a whole integrate the recited judicial exceptions Into a practical application.
	Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
Claims 1-5 specify the composition is “for the treatment of metabolic syndromes” however, this intended use is not given patentable weight, as the claims are drawn to compositions that are structurally complete even in the absence of the intended use. In addition, the process of extracting required by claims 2 and 3 does not result in any application, per se, of the claimed composition, let alone a practical application. In this case, the claims lack features that rely on, use, or apply the judicial exceptions, which is reasonable considering the claims are not drawn to methods of using the claimed compositions but instead to the compositions (judicial exceptions) themselves. 
	Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05. In this case, the only additional elements present are represented by claim 2, requiring the composition in extraction form, and claim 3, requiring the composition in decoction form.



However, these forms of a composition obtained from the plant Phaleria nisidai represent well known, routine, and conventional knowledge and/or activity. For example, Kulakowski, et al., Journal of Ethnopharmacology, 173:273 (2015) teaches that the leaves of Pharleria nisidai are commonly brewed into a tea (i.e., a decoction) and used as a tonic in Palau, Micronesia. (Abstract). Kulakowski teaches that the hydroalcoholic leaf extracts exhibit pharmacological activity (p. 274) and notes that aqueous infusions (decoctions) are used as remedies or prophylactics for a number of diseases (Id). 
As such, the herbal composition of claims 1-5 cannot be considered inventive and does not represent patent eligible subject matter.  

35 U.S.C. 102(a)(1):  The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulakowski, et al., Journal of Ethnopharmacology, 173:273 (2015).
Kulakowski teaches that the leaves of Pharleria nisidai are commonly brewed into a tea (i.e., a decoction) and used as a tonic in Palau, Micronesia. (Abstract). Kulakowski teaches that the hydroalcoholic leaf extracts exhibit pharmacological activity (p. 274) and notes that aqueous infusions (decoctions) are used as remedies or prophylactics for a number of diseases (Id). Thus, Kulakowski teaches the compositions of present claims 1-5. 

Conclusion
Claims 1-13 are pending.
Claims 1-5 are rejected.
Claims 6-13 are withdrawn.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.

/MICHAEL BARKER/
Primary Examiner, Art Unit 1655